PER CURIAM.
We reject Floridstone’s position that the settlement is voidable because it did not receive sufficient notice of the hearing where the trial court originally approved the settlement distributions. See § 733.-610, Fla.Stat. (1991). Floridstone was present at the properly noticed hearing on the Personal Representative’s Petition for Discharge, wherein the court expressly approved the settlement. Floridstone failed to present evidence at that hearing to show that the transaction should be voided.
Affirmed.
DELL and POLEN, JJ., and SEIDLIN, LARRY, Associate Judge, concur.